The opinion of the Court was delivered by
Gibson, C. J.
The act of the 7th of February, 1812, which directs that patents shall issue on warrants obtained under the act of the 22d of September, 1794, without further evidence of settlement and improvement than that on which the warrant was granted, was not intended to repeal that act, or to establish titles obtained-in fraud of it, but to make the original proof sufficient to authorize the issuing of the patent. It is the practice every day to issue patents that may not vest an indefeasible title; nor would it follow that the title must be necessarily bad, unless the patentee should prove the facts of settlement, and improvement, by new evidence, to the satisfaction of the Surveyor' Generel. There would be no incongruity in issuing the patent, for the sake of convenience, at the risk of the patentee as to title; and in leaving him to establish the goodness of it in an action with any adverse claimant. Had the act of 1812, been a repeal, it would have been unnecessary for the legislature to repeal the act of 1794, as they have done, by distinct, provision two years afterwards. Having been a member of the legislature in 1812, I know that no repeal was in fact contemplated, the law being introduced for the sake of convenience, and to obviate scruples perhaps properly entertained by 1he Secrelai'y of the Land Office. Since then, I have always understood the construction to be as I have stated it; and. on this ground the cause is sent to another trial. ¡
Huston, J. dissented.
Judgment reversed and a new trial awarded.